Exhibit 10.1

AMENDMENT TO ADVISORY AGREEMENT

This amendment (this “Amendment”) is made as of June 15, 2016 by and among
NexPoint Residential Trust, Inc., a Maryland corporation (the “Company”),
NexPoint Residential Trust Operating Partnership, L.P., a Delaware limited
partnership (the “Operating Partnership”), and NexPoint Real Estate Advisors,
L.P., a Delaware limited partnership (the “Advisor”) and amends the Advisory
Agreement, dated as of March 16, 2015, by and among the Company, the Operating
Partnership and the Advisor (the “Agreement”).

WHEREAS, the Company, the Operating Partnership and the Advisor desire to amend
the Agreement to remove the requirement that any future amendment of the
Agreement comply with Section 15 of the Investment Company Act of 1940 (the
“1940 Act”);

WHEREAS, this Amendment has been approved by the Board of Directors of the
Company, including a majority of directors who would not be “interested persons”
(as defined in the 1940 Act) with respect to the Company; and

WHEREAS, this Amendment has been approved by “a majority of the outstanding
voting securities” (as defined in the 1940 Act) of the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

AMENDMENT

Section 1.1 Amendment to Definition of Independent Director. Section 1 of the
Agreement is hereby amended by deleting the phrase “would not be an “interested
person” (as defined in the 1940 Act) of the Company” from the definition of
“Independent Director” and replacing it with the phrase “qualifies as an
“independent director” under the NYSE rules”.

Section 1.2 Amendment to Definition of Operating Expenses. Section 1 of the
Agreement is hereby amended by deleting the second sentence in the definition of
“Operating Expenses” in its entirety and replacing it with the following
sentence: “Operating Expenses also include compensation expenses under the
NexPoint Residential Trust 2016 Long Term Incentive Plan and the Company’s pro
rata share of rent, telephone, utilities, office furniture, equipment, machinery
and other office, internal and overhead expenses of the Advisor required for the
Company’s operations.”

Section 1.3 Amendment to Section 8. The first sentence of Section 8 of the
Agreement is hereby amended by deleting the phrase “except to the extent the
Company and the Advisor have undertaken in this Agreement and the Articles of
Incorporation to comply with Section 15 of the 1940 Act in connection with the
entry into, continuation of, or amendment of this Agreement or any advisory
agreement”.

Section 1.4 Amendment to Section 13(a). Section 13(a) of the Agreement is hereby
amended by deleting the third sentence thereof in its entirety and replacing it
with the following sentence: “Subsequent to such initial period of
effectiveness, this Agreement shall continue in full force and effect, subject
to paragraph 13(c), so long as such continuance is approved at least annually by
either (a) the Company’s Board of Directors or (b) a vote of the Company’s
stockholders.”

Section 1.5 Amendment to Section 13(b). Section 13(b) of the Agreement is hereby
amended by deleting the second sentence thereof in its entirety and replacing it
with the following sentence: “Any amendment of this Agreement shall be approved
by either (a) the Company’s Board of Directors or (b) a vote of the Company’s
stockholders.”



--------------------------------------------------------------------------------

Section 1.6 Amendment to Section 13(c). Section 13(c) of the Agreement is hereby
amended by deleting the phrase “a “vote of a majority of the outstanding voting
securities” (as defined in the 1940 Act) of the Company” and replacing it with
the phrase “a vote of the Company’s stockholders”.

ARTICLE II

GENERAL PROVISIONS

Section 2.1 Effect of Amendment. This Amendment shall be effective as of the
date first written above. After giving effect to this Amendment, unless the
context otherwise requires, each reference in the Agreement or any Exhibit or
Schedule thereto to “this Agreement”, “the Agreement”, “hereof”, “herein” or
words of like import referring to the Agreement shall refer to the Agreement as
amended by this Amendment. Except as amended hereby, the Agreement will continue
in full force and effect and shall be otherwise unaffected hereby.

Section 2.2 Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Amendment shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

Section 2.3 Headings. The titles of Sections and Subsections contained in this
Amendment are for convenience only, and they neither form a part of this
Amendment nor are they to be used in the construction or interpretation hereof.

Section 2.4 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

NEXPOINT RESIDENTIAL TRUST, INC. By:   /s/ Brian Mitts   Name: Brian Mitts  
Title:   Chief Financial Officer, Executive VP- Finance and Treasurer

 

NEXPOINT RESIDENTIAL TRUST OPERATING PARTNERSHIP, L.P.

 

By: NexPoint Residential Trust Operating

Partnership GP, LLC., its general partner

 

By: NexPoint Residential Trust, Inc., its sole

member

      By:   /s/ Brian Mitts

      Name: Brian Mitts       Title:  

Chief Financial Officer, Executive VP- Finance

and Treasurer

 

NEXPOINT REAL ESTATE ADVISORS, L.P. By:   /s/ Brian Mitts   Name:   Brian Mitts
  Title: Chief Financial Officer and Executive VP-Finance

[Signature Page to Advisory Agreement Amendment]